      Case 4:20-cv-00815-BSM-ERE Document 82 Filed 04/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DERRICK GLENN ESTELL                                                         PLAINTIFF
ADC #147330

v.                       CASE NO. 4:20-CV-000815 BSM

WALTER WASHINGTON, Lieutenant,
Varner Super Max, et al.                                                 DEFENDANTS

                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 79] has been received. After reviewing the record de novo, the

RD is adopted.

       The ADC defendants’ motion for summary judgment [Doc. No. 68] is granted.

Derrick Estell’s claims against the ADC defendants are dismissed, without prejudice, based

on his failure to exhaust his administrative remedies. The Clerk is instructed to terminate

Walter Washington, Jonathan Martin, Douglas Boultinghouse, Sergeant O'Connor, Carolyn

Wallace, Rickey Minor, Solomon Tobi, Tyquarius Royal, Judge Ogbozor, and Officer

Garrison.

       IT IS SO ORDERED this 1st day of April, 2021.



                                                   UNITED STATES DISTRICT JUDGE
